DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections have been fully considered and are persuasive in view of the replacement drawings and claim amendments.  Accordingly, the objections to the drawings have been withdrawn. 
Applicant’s arguments concerning the previously set forth rejections under 35 U.S.C. 112(b) and regarding the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive in view of the amendments.  Accordingly, claim 11 no longer appears to invoke 35 U.S.C. 112(f) and the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment.  
Applicant’s arguments concerning the prior art rejections have been considered but are moot.  Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  Examiner encourages Applicant to carefully review the newly cited art and is willing to discuss amendments that recite additional structural details to see if they overcome the art of record.  Applicant may contact the Examiner using the contact information below if Applicant believes that such an interview would be helpful to advance prosecution.  

Claim Objections
Claim 1 is objected to because of the following informalities:  “further” appears to be missing prior to “comprises an upper wall”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-14, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation wherein the plurality of exterior walls comprises an upper wall defining a second hole providing access to the hollow interior in the upper chamber.  There is unclear in that there is no first hole in the context of the upper chamber.  Applicant can address this by separating out the first hole and the second hole from the indents concerning the lower chamber and upper chamber, or Applicant can remove the first and second designators.  Care should be taken that claims 10 and 11 remain consistent with whatever changes are made to claim 1.  Claims 5-14, 16-17, and 19 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwulst (US 2014/0047859).  
Regarding claim 1, Schwulst discloses an ice-shaping device, comprising: 
a lower chamber (see at least Figure 3, die #14) comprising: 
a plurality of outer walls defining a hollow interior in the lower chamber (see at least Figure 3, #58; paragraph [0029]), wherein the plurality of outer walls comprises a top wall (see at least Figure 3, top wall of die #14 with cavity #32) defining: 
a lower semi-spherical cavity (see at least Figure 3, cavity #32); and 
a first hole providing access to the hollow interior in the lower chamber (see at least Figure 3, hole at the base of cavity #32); and 
an upper chamber (see at least Figure 3, die #12) comprising: 
a plurality of exterior walls defining a hollow interior in the upper chamber (see at least Figure 3, #56; paragraph [0029]), 
wherein the plurality of exterior walls comprises a bottom wall (see at least Figure 3, bottom wall of die #12 with cavity #28) defining: 
an upper semi-spherical cavity (see at least cavity #28); and

wherein the plurality of exterior walls comprises an upper wall defining a second hole providing access to the hollow interior in the upper chamber (see at least opening at the top left of die #12 in Figure 3).
Schwulst is silent, in the same embodiment, and a plurality of guideposts on the top wall of the lower chamber; and a plurality of openings on the bottom wall that align with and fit on the plurality of guideposts of the lower chamber.
However, Schwulst does disclose, in another embodiment a plurality of guideposts on the top wall of the lower chamber (see at least Figure 2, pins #16; paragraph [0027]); and a plurality of openings on the bottom wall  that align with and fit on the plurality of guideposts of the lower chamber (see at least Figure 2, openings #44; paragraph [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice-shaping device of the Figure 3 embodiment of Schwulst with and a plurality of guideposts on the top wall of the lower chamber; and a plurality of openings on the bottom wall that align with and fit on the plurality of guideposts of the lower chamber, as taught by the other embodiments of Schwulst, to improve the Figure 3 embodiment of Schwulst by ensuring alignment of the upper and lower dies (see at least Schwulst paragraph [0020]).

Regarding claim 12, Schwulst further discloses wherein the upper chamber is configured to be lowered and raised along the plurality of guideposts (see at least paragraphs [0020]; [0027]).
Regarding claim 14, Schwulst further discloses wherein the top wall defines a drain hole at a bottom of the lower semi-spherical cavity that allows melted ice water to drain (see at least paragraph [0029]). 
Regarding claim 16, Schwulst further discloses wherein the guideposts are on the top wall (see at least Figure 3, pins #16 are on the top wall of die #14).  

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwulst as applied to claim 1 above, and further in view of Coomer (US 8,882,489: previously cited).
Regarding claims 5 and 6, Schwulst does not disclose further comprising a drip tray that collects excess water generated when shaping ice; wherein the drip tray further comprises supportive inserts to secure the lower chamber.
Coomer teaches another device having upper and lower chambers for shaping ice (see at least Abstract), further comprising a drip tray that collects excess water generated when shaping ice (see at least drip tray #28; column 3, lines 4-15); wherein the drip tray further comprises supportive inserts to secure the lower chamber (see at least threaded fasteners #30; column 3, lines 4-15: Examiner notes that fasteners are a form of supportive insert).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Schwulst with further comprising a drip tray that collects excess water generated when shaping ice; wherein the drip tray further comprises supportive inserts to secure the lower chamber, as taught by Coomer, to improve the device of Schwulst by providing a vessel to conveniently catch the water generated by shaping the ice (see at least Coomer column 3, lines 4-15).  
Claims 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwulst as applied to claim 1 above, and further in view of Kondou et al. (US 2004/0206250: previously cited).
Regarding claims 7 and 8, Schwulst does not disclose further comprising a push-up rod that releases shaped ice from the lower semi-spherical cavity; further comprising a lever connected to the push-up rod that when lowered causes the push-up rod to release the shaped ice from the lower semi-spherical cavity.
Kondou et al. teaches another ice-shaping device further comprising a push-up rod that releases shaped ice from the lower semi-spherical cavity (see at least paragraph [0055]; Figure 8, push-up rod #20); further comprising a lever connected to the push-up rod that when lowered causes the push-up rod to release the shaped ice from the lower semi- spherical cavity (see at least paragraph [0055]; Figure 8, lever #21)).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Schwulst with further comprising a push-up rod that releases shaped ice from the lower semi-spherical cavity; further comprising a lever connected to the push-up rod that when lowered causes the push-up rod to release the shaped ice from the lower semi-spherical cavity, as taught by Kondou et al., to improve the device of Schwulst by providing appropriate removing means to allow for removal of the shaped ice from the mold (see at least Kondou et al. paragraph [0017]), thus allowing for easy removal of the shaped ice (see at least Kondou et al. paragraph [0055]).
Regarding claim 13, Schwulst is silent regarding wherein the plurality of outer walls and the plurality of exterior walls are made of metal. 
Kondou et al. teaches another ice-shaping device wherein the plurality of outer walls and the plurality of exterior walls are made of metal (see at least paragraphs [0071]; [0072] (compare with paragraphs [0069]; [0070])); paragraph [0009]: the upper and lower chambers are made of metal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice-shaping device of Schwulst with wherein the plurality of outer walls and the plurality of exterior walls are made of metal, as taught by Kondou et al., to improve the ice-shaping device of Schwulst by making use of a material known for good heat conductivity (see at least Kondou paragraph [0009]), thus ensuring efficient heat transfer.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwulst as applied to claim 1 above, and further in view of Binley (US 4,746,523: previously cited).
Regarding claim 9, Schwulst is silent regarding wherein the top wall defines a raised portion surrounding the lower semi-spherical cavity, and wherein the bottom wall defines an indented portion surrounding the upper semi-spherical cavity.
Binley teaches another ice shaping device wherein the top wall defines a raised portion surrounding the lower semi-spherical cavity (see at least raised portion(s) #12 surrounding lower semi-spherical portion #8), and wherein the bottom wall defines an indented portion surrounding the upper semi-spherical cavity (see at least indented portion(s) #13 surrounding upper semi-spherical portion #8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Schwulst with wherein the top wall defines a raised portion surrounding the lower semi-spherical cavity, and wherein the bottom wall defines an indented portion surrounding the upper semi-spherical cavity, as taught by Binley, to improve the device of Schwulst by providing registration between the upper and lower halves of the mold (see at least Binley column 2, lines 63-65).  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwulst  as applied to claim 1, above, and further in view of Belshaw et al. (US 2,030,735: previously cited), or, in the alternative, La Casse (US 2,127,262: previously cited).
Regarding claims 10 and 11, Schwulst does not disclose further comprising a first cap to cover the first hole; nor further comprising a second cap to cover the second hole.
However, use of a cap to cover a filling opening for heating water for an ice shaping device was old and well-known in the art, as evidenced by Belshaw et al. (see at least page 1, column 1, lines 29-36), and/or La Casse (see at least page 1, column 2, lines 37-46).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Schwulst with further comprising a first cap to cover the first hole; and further comprising a second cap to cover the second hole; that is: using the known technique of a cap to cover a filling opening for heating water for an ice shaping device, taught by Belshaw et al. or La Casse, would have been obvious to one having ordinary skill in the art to provide the device of Schwulst with further comprising a first cap to cover the first hole; and further comprising a second cap to cover the second hole (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): such would provide the predictable benefit of allowing the device to be operated apart from a continuous water supply and/or drainage system.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwulst as applied to claim 1 above, and further in view of Culley et al. (US 2014/0167321: previously cited) and Kondou et al. (US 2004/0206250: previously cited).
Regarding claim 17, Schwulst does not disclose wherein the hollow interior in the upper chamber surrounds the upper semi-spherical cavity, and wherein the hollow interior in the lower chamber surrounds the lower semi-spherical cavity.
Culley et al. teaches another ice-shaping device wherein the hollow interior in the chamber surrounds the semi-spherical cavity (see at least paragraph [0016]: the manifold may also be a single manifold jacket 56 which is disposed adjacent to and generally follows the contours of the concave depression).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Schwulst with wherein the hollow interior in the upper chamber surrounds the upper semi-spherical cavity, and wherein the hollow interior in the lower chamber surrounds the lower semi-spherical cavity: that is, using the known technique of wherein the hollow interior in the chamber surrounds the semi-spherical cavity, as taught by Culley et al.,  to provide the device of Schwulst with wherein the hollow interior in the upper chamber surrounds the upper semi-spherical cavity, and wherein the hollow interior in the lower chamber surrounds the lower semi-spherical cavity would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would improve the device of Schwulst by allowing for efficient restoration of the chilled mold(s) to normal temperature (see at least Kondou et al. paragraph [0054]).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwulst in view of Binley as applied to claim 9 above, and further in view of Wall (US 3,365,764: previously cited).
Regarding claim 19, Schwulst in view of Binley does not disclose wherein the raised portion comprises a raised ring around a perimeter of the lower semi-spherical cavity, and wherein the indented portion comprises an indented ring around a perimeter of the upper semi-spherical cavity.
Wall, however, teaches providing the raised portion of a shaping device as a raised ring about a perimeter of the lower cavity and the indented portion as an indented ring about the perimeter of the upper cavity (see at least column 3, lines 19-30; column 4, lines 53-65).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Schwulst in view of Binley with wherein the raised portion comprises a raised ring around a perimeter of the lower semi-spherical cavity, and wherein the indented portion comprises an indented ring around a perimeter of the upper semi-spherical cavity: that is using the known technique of providing the raised portion of a shaping device as a raised ring about a perimeter of the lower cavity and the indented portion as an indented ring about the perimeter of the upper cavity would have been obvious to one having ordinary skill in the art to provide the device of Schwulst in view of Binley with wherein the raised portion comprises a raised ring around a perimeter of the lower semi-spherical cavity, and wherein the indented portion comprises an indented ring around a perimeter of the upper semi-spherical cavity would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefit of obviating the necessity of trimming surplus material while preventing cracks and accumulation of surplus material (see at least Wall column 3, lines 11-18).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763